FOX, J.
This action originated and was tried in the circuit court of Polk county, and is now pending in this court upon appeal from a judgment rendered in favor of plaintiffs. The action was instituted by Rebecca J. Proctor, widow of Asa J. Fender, and the brothers and sisters of said Fender, they being his sole heirs at law. It has for its purpose the construction of certain clauses of the will of said Asa J. Fender, and for partition of the real estate described in the petition.
The defendant, The Board of Trustees of the Methodist Episcopal Church, South, is a corporation organized under the laws of the State of Tennessee. The defendant, The Scarritt Bible and Training School, is a corporation organized and existing under the laws of this State.
By the first clause of the will of Asa J. Fender, he gave all his property, real and personal, to his wife, Rebecca J., to hold during the term of her natural life. By the second clause of his will he devised all his land, houses and tenements, to take effect after the death of his wife, to the defendant, The Board of Trustees of the Methodist Episcopal Church, South, and to their successors in office, to be controlled by said trustees for the use and benefit of the defendant, Scarritt Bible and Training School, under the direction of the General Conference of the Methodist Episcopal Church, South.
*57After the death of Asa J. Fender, his widow, the plaintiff, Rebecca J., renounced the provisions of the will and elected to take as provided by section 2939, Revised Statutes of 1899. She afterward married one Proctor and thereby lost her right of homestead. It was admitted in the pleadings and upon the trial of this cause, that the plaintiff, Rebecca J. Proctor, owned one-half interest in the real estate described in plaintiffs’ petition. Two issues were contested and tried in the circuit court. One was, whether or not Mrs. Proctor was entitled to an allowance of one hundred dollars for repairs placed upon the property after the death of Pender; the other was, whether or not the other half interest of the property belonged to the brothers and sisters of Asa J. Fender, they being his only heirs at law, or whether under the provisions of the will the defendant, Board of Trustees of the Methodist Episcopal Church, South, took title to said one-half interest fo,r the uses and purposes set out in said will.
We will give the evidence disclosed by the record such attention as may be necessary during the course of the opinion.
OPINION.
I.
The first proposition with which we are confronted, preliminary to the discussion of the legal propositions involved in this case, is the one suggested by respondents, in which the sufficiency of the abstract of the record is challenged. It is insisted that the abstract of the record does not comply with section 813, Revised Statutes 1899, and Rule 11 of this court, for the reason that the entire abstract of the record is not set out.
It is conceded that the record properly discloses the pleadings and the two judgments rendered in the cause. The abstract, which purports to he of the *58record, then continues in narrative form to show that within four days after rendition of final judgment, and during the term at which said judgment was entered, motions for new trial and in arrest of judgment were filed; that said motions were overruled at the same term and that due exceptions were then and there saved; that during the same term application and affidavit for appeal were filed and appeal duly granted by the circuit court to the Supreme Court; that the appellants were, by the circuit court and at said November term, granted until the third day of April, 1905, to file bill of exceptions; that appellants filed a bond in the circuit court which was duly approved. Following the bill of exceptions appears this entry: “Piled in the office of the clerk of the circuit court of Polk county, Missouri, this 6th day of February, 1905, Luther W. Hyde, Clerk of the Circuit Court.”
Section 813, Revised Statutes, does not require the record entries in full to be set out in the abstract, but does require an abstract of the entire record. As said in the ease of Ricketts v. Hart, 150 Mo. l. c. 68, “But while the record proper must show the filing, it has never been ruled under our statute permitting the bringing of appeals to this court by certificates and abstracts that the record entries must be set out in full. A narrative of the several steps is held sufficient, as the statute contains within itself the means of protecting this court against imposition by false statements of the record.” The abstract before us alleges, “The record of said court further shows that,” and then follow in narrative form various steps which took place from the rendering of final judgment to the granting of the appeal and leave to file bill of exceptions. We think this was a sufficient compliance with the statute in question and the rules of this court.
*59II.
It is next earnestly insisted by respondents that there is nothing before this court for review except the record proper, for the reason that the evidence applicable to this canse was all taken at the August term, 1904, and that such evidence so taken and the action of the court thereon was not preserved by timely bill of exceptions at the term of the court at which such evidence was taken, and that the bill of exceptions disclosed by the record now before this court is one filed by virtue of an order granting leave to file the same made at the November term, 1904.
It is true, as disclosed by the record, that all the evidence in the cause was taken at the August term, 1904, and the final judgment was not rendered until the November term, 1904. By an examination of the judgment, termed an interlocutory judgment, entered at the August term, 1904, it will be found that none of the issues made by the pleadings were determined at that term. The court simply found the admitted and conceded facts, to-wit: that Asa J. Pender was the owner of the real estate described in the petition and that he died at a certain time, leaving the will in question; that the property was not susceptible to division in kind; that the plaintiff, Rebecca J. Proctor, was the owner of one-half interest therein, and then ordered a sale of the property during that present term of court. The court concludes the judgment in the following language: “It is further considered, ordered and adjudged by the court that the plaintiff, Rebecca J. Proctor, owns one-half of said real estate in fee, and that the interests of the other parties and the question of improvements made by the plaintiff, Rebecca J. Proctor, be and is reserved for trial until after sale of said property.’’ The only issues of any importance then existing between the plaintiffs and defendants were the ownership of the other half interest in the *60real estate and the right of plaintiffs to recover in this action. The question was whether the devise to the defendant in trust, The Board of Trustees of the Methodist Episcopal Church, South, was void, and if so whether or not such interest descended to the heirs of Asa J. Fender, and whether or not they could recover in this action. Those issues were reserved by the court and it may he said they were taken under advisement until the next term of court. The final judgment entered by the court at its November term, 1904, begins as follows: .“Now at this day this cause coming on for further hearing upon the evidénce taken at the August term of this court.” A report of sale had been filed but neither party filed any exceptions thereto. Therefore, the real issues between the parties and which had been carried over by the court and reserved for further trial were determined at this November term of court. In fact the circuit court did nothing at the August term to which either party did or could except. No point of issue was determined. Ordinarily, exceptions must be written, allowed and filed' during the term, or they will be insufficient to preserve for review the point to which the exception is taken. But as said by Judge MaceablaNe in the case of Kennedy v. Siemers, 120 Mo. l. c. 84: “There are often a number of steps in the proceedings in a cause which require separate determination and interlocutory orders, and each of which has a bearing upon the final judgment. Those steps may be taken at the same or different terms. It is clearly intended by the statute that when one of these steps is ruled adversely to a party he must take and save his exceptions to that ruling at the term at which it was made, or he is bound thereby and cannot have the point reviewed by the appellate court.” In the Kennedy case the trial of the cause progressed to a point where the court determined that an accounting should be taken, made an interlocutory order appointing a reféree and continued *61the cause. Among other things the order of the court recited: “The court hereby reserves all the questions involved in this suit until after the report of said referee shall come in and until the final hearing of this suit.” The hill of exceptions in the cause was filed after the lapse of several terms. The question at issue was plaintiff’s right to redeem under a deed of trust. The court said: “It will be observed that in this order there was no finding or declaration of the rights of the parties to redeem, and the question was clearly left open until the final hearing, with the rights reserved to either party to introduce additional testimony. There was no ruling to which defendant could have excepted, until the court determined the rights of the parties, and we think the exceptions were taken in time. ’ ’
In the case at bar it appears from the bill of exceptions that all the evidence was taken at the August term, 1904, hut in reserving for trial the only questions at issue until after the sale of the land, and entering up a judgment to which neither party objected, the court made no ruling to which either party could except at the time. The final hearing and judgment determining the only issues between the parties were upon the evidence taken at the August term; but this evidence was considered and the hearing and arguments had at the November term following. As no objection was made to the use of the evidence taken at the last term it is fair to presume that the parties considered the case as taken under advisement by the court.
The case at bar differs from the cases of Simpson v. Scroggins, 182 Mo. 560; Smith v. Baer, 166 Mo. 392, and other like cases, in that, in the latter cases, questions at issue were determined at one term and no exception made until a subsequent term. We are of the opinion that appellants’ exceptions were properly made at the November term, 1904.
*62III.
This brings ns to the consideration of the nature and character of the defendant corporations. In other words, do they belong to that class of religious corporations which would preclude them.from taking title to the real estate involved in this controversy?
The defendant, Board of Trustees of the Methodist Episcopal Church, South, was incorporated under the laws of the State of Tennessee in November, 1891. We find among the charter provisions of such corporation the following recitation: “The object of said corporation being to hold in trust, for the Methodist Episcopal Church, South, any and all donations, bequests, devises, legacies, and grants of land, personal property, or funds in trust, etc., and such other and like power, as the State had given to such corporations by virtue of an act passed February 27, 1891, and approved March 4, 1891, Chapter 45, entitled, ‘An act to permit religious denominations to appoint trustees to také, hold and accept and administer donations, gifts, .bequests, devises and incorporate the same.’ ” Among the powers given by the charter, were “to purchase and hold, or receive by gift, bequest, or devise, in addition to the personal property owned by the corporation, real estate necessary for the transaction of the corporate business, and also to purchase and accept any real estate in payment of any debt due to the corporation, and sell the same.”
The other defendant, designated in. the charter by the name of the “Scarritt Bible and Training School for Missionaries and other Christian Workers,” was incorporated under article 10 of chapter 42 of the Revised Statutes of 1889. Article 1 of its charter provides : ‘ ‘ The object of this Association is to establish, conduct and maintain in Kansas City, Missouri, a training school for Missionaries and other Christian Workers.” Article 2 provides: “Said training school shall *63be established, conducted, controlled and maintained under auspices of tbe Woman’s Board of Foreign Missions of tbe Methodist Episcopal Church, South.” Article 5 provides, among other things, that the said corporation should improve certain real estate in Kansas City, which improvements were to be made under the control of the Woman’s Board of Foreign Missions of the Methodist Episcopal Church, South. Also this article provides for enlisting in behalf of the corporation, a corps of advisory members from other evangelical denominations, to have the rights and privileges of members except that of voting; also to formulate for each department of-the school a course of study which missionary candidates were required to pursue, all of which shall be subject to the approval of the Woman’s Board of Foreign Missions.
The foregoing is a sufficient reference to the provisions of the respective charters of the defendant corporations, and sufficiently points out their objects, purposes and powers to enable us to determine the nature and character of such corporations.
As to the first defendant mentioned, The Board of Trustees of the Methodist Episcopal Church, South, in our opinion, it is clear from its charter provisions and the powers bestowed upon it that its primary object and purpose of organization was for religious purposes, and in carrying out such purposes to aid the religious denomination known as the Methodist Episcopal Church, South. But without discussing further for the present the provisions of the respective charters of the two defendant corporation, it is well to ascertain the law applicable to the objects and purposes of corporations of the nature and character now under consideration.
The case of In re St. Louis Institute of Christian Science, 27 Mo. App. 633, was an application for a pro-forma decree of incorporation under article 10 of chapter 42 of the Eevised Statutes. The decree was *64denied by tbe circuit court on the ground that the incorporation would conflict with the constitutional provision providing “that no religious corporation can he established in this State, except such as may be created under a general law for the purpose only of holding the title to such real estate as may be prescribed by law for church edifices, parsonages and cemeteries.” The action of the circuit court was affirmed by the Court of Appeals. It was held that the purpose of the corporation did not come within the exceptions mentioned in the constitutional provision. Lewis, P. J., who delivered the opinion of the court, among other things, said: “The leading purpose of the intended corporation is the healing of physical and mental diseases. But all the healing is to be accomplished hy the supposed efficacy of a religious tenet. Take away the religious agency, and there is literally nothing left, whereby the corporation may effect its purposes. Religion is its motive power, and quite as essential to all its work, as is money to a banking corporation, or a railway, cars, and locomotives to a railway company. If this does not make it a religious corporation within the constitutional meaning, then nothing short of a church regularly ordained for public worship can come within the constitutional intent.”
Manifestly even giving to the charter provisions of these two defendant corporations their widest scope, neither one of them was organized or established for purely academic purposes, or to impart general education, literature, or the arts and sciences. If they had been they would not be in the constitutional sense religious corporations. There are in this State, a large number of schools and colleges under church control, but these schools propose to impart a general education, and are not established for the sole purpose of educating young men and young women for missionary and religious purposes. They are not religious cor*65porations within the inhibition of the constitutional provision, but they stand upon a footing with Westminster College, as pointed out in the case of State ex rel. v. Board of Trustees, 175 Mo. 53.
In the State of New York, where a corporation was organized to provide buildings by hiring or purchase, to be used as churches for seamen and to provide clergymen to act as missionaries in said churches, it was held to be a corporation organized for religious purposes, within the meaning of a statute providing that bequests to such corporations shall be exempt from the transfer tax. [In re Prall’s Estate, 79 N. Y. Supp. 971.]
The defendant, The Board of Trustees of the Methodist Episcopal Church, South, was incorporated, as indicated by its charter, for the sole purpose of holding in trust, bequests, devises, legacies and grants of land and personal property, for the benefit of the Methodist Episcopal Church, South. This court will take notice of the fact that the Methodist Episcopal Church, South, is a strong and commendable religious denomination, having its churches, ministers and members located in this State, as well as other states of the Union. This defendant was manifestly not incorporated for the purpose of maintaining, supporting or controlling a college or school in which were taught literature, arts and the sciences, and general education, but from an analysis of its charter provisions its sole purpose was to hold and administer property, not for religious purposes generally, but for the benefit of a particular religious denomination. We think there can be no question but that this defendant was, according to the provisions of its charter, a religious corporation, and incorporated for purely religious purposes.
As to the nature and -character of the other defendant corporation, The Scarritt Bible and Training *66School, a more serious question is presented. The constitutional provision, article 2, section 8, provides that “no religious corporation can be established in this State, except such as may be created under a general law for the purpose only of holding the title to such real estate as may be used for church edifices, parsonages and cemeteries.” Thus we see that a corporation organized for the purpose of holding title to real estate used for a church edifice, a parsonage, or a cemetery, is a religious corporation. But the exception by its very terms implies that corporations organized for broader purposes than those enumerated may be religious corporations, and their establishment in this State, is prohibited. The language of the provisions of the Constitution seems to -inhibit the establishment of any religious corporation. The exception allows such corporations to be established by general law only and for the specific purposes therein enumerated. [Catholic Church v. Tobbein, 82 Mo. 418.]
Directing our attention to the defendant corporation, designated in its charter as “The Scarritt Bible, and Training School for Missionaries and other Christian Workers,” it is sufficient to say that from a most careful examination and consideration of all of- its charter provisions, we have reached the conclusion that such charter provisions disclose that its primary and sole object, in harmony with its name as designated by the charter, was to institute a school in which missionaries and other Christian workers were to be trained. No provision is made for imparting to them a general education, or to advance them in.literature, arts and the sciences, nor is any provision-made for imparting a primary or ' academic education. This school, termed a training school, was to be established, conducted and controlled under the auspices of the Woman’s Board of Foreign Missions of the Methodist Episcopal Church, South. While it is true that provision is made for enlisting in behalf of the school *67the advice of members of other evangelical denominations, yet this fact would not remove the religions character of the school. The school established need not necessarily be denominational. Power is given to formulate for each department a course of study which missionary candidates shall be required to pursue. The charter, however, provides for issuing diplomas, setting forth the attainments of the candidates and other qualifications for the work in which they desire to enter. The whole scope and import of the charter indicates clearly that the. sole, and only object of the corporation was to establish and maintain a school wherein its students and candidates were fitted for Christian missionary work, and to aid in propagating' the Christian religion. We therefore conclude that the Scarritt Bible and Training School for Missionaries and other Christian Workers, is a religious corporation.
IY.
It is next earnestly insisted by learned counsel for appellant that, under the law and rules of comity existing between the states, the defendant, The Board of Trustees of the Methodist Episcopal Church, South, should not be precluded under the Constitution and laws of this State from taking title to the real estate in controversy. It is sufficient to say upon that proposition that this State recognizes to the fullest extent the doctrine of comity between the states. A foreign corporation may ordinarily .acquire and hold title to real estate located within our boarders upon compliance with the requirements of our laws. In eases where no permit or permission to do business or hold title to real estate is required, then a foreign corporation may come into this State, subject, however, to our statutory and organic law. Yet, manifestly it would be opposed to public policy and against the theory of our government to permit a foreign corporation to *68take title to real estate located in this State, if domestic corporations of the same character are prohibited by onr statutory or constitutional law from taking title to land under the same circumstances. [Cook on Corporations, sec. 695; State ex rel. v. Cook, 181 Mo. 596.] Hence it follows that the defendant, “The Board of Trustees of the Methodist Episcopal Church, South,” is in no better position to take title to real estate under the will of Asa J. Pender than is the defendant, The Scarritt Bible and Training School.
Having reached the conclusion that neither of the defendant corporations was established for the purpose only of holding title to real estate for church edifices, parsonages or cemeteries, and being as we have herein indicated, religious corporations, it follows that they fall within that class of religious corporations which are prohibited by the Constitution from taking or holding title to real estate for any other purpose; hence our conclusion is that neither of these defendant corporations was capable of taking and holding title to the real estate described in the will of Asa J. Pender in the manner therein attempted to be done.
V.
Appellants in their final contention insist that this proceeding is a collateral attack upon the corporate existence of the defendants, and therefore cannot be maintained. Our attention is directed to the cases of St. George’s Church Society v. Branch, 120 Mo. 226; Church v. Tobbein, 82 Mo. 418; Church v. McGowan, 62 Mo. 279, and other cases. A careful analysis of the rules of law announced in those cases, in our. opinion, will demonstrate that they have no application to the propositions involved in the case at bar. The plaintiffs in this ease do not undertake to make a direct attack upon the corporate existence of the defendants, but they simply urge and insist that as neither *69of said defendant corporations was legally capable of taking and holding the property described in the will for the purposes and uses therein declared, the attempted devise to the Board of Trustees of the Methodist Episcopal Church, South, never took effect, and the property mentioned descended directly to the heirs of Asa J. Fender.
It will be observed that as between the plaintiffs in this case and the defendants, there is no question of a contract nature, nor is there any question of es-toppel by which the plaintiffs would be precluded from setting up any legal bar to the right of the defendants in taking title to the property as devised. If the question in this case concerned the forfeiture of the charter of either of the defendants there is no question but what the State alone would be the proper party to intervene, but as pointed out above, this is not a question of forfeiture, it is simply a question of title to the property, and if it has not been legally devised or if the defendants were incapable of holding it, then the title necessarily vested in the heirs at law.
In the case of Re Estate of McGraw, decided by the Court of Appeals of New York, volume 2, Lawyers Reports, Annotated, p. 387, the late lamented Mr. Justice Peckham, who was then a member of that court, gave the question under consideration very thorough investigation, and drew a clear and lucid distinction between an attempt to make a collateral attack upon the. existence or powers of a corporation, and the question as to whether a corporation had the power to take by devise, or whether the property descended to the heirs. Among other things, he said: “A devise to a corporation which is forbidden to take does not, therefore, give a title subject to the right, of some superior to claim a forfeiture of the land; but if it be in violation of a statute, I think the devise is void, and the land descends to the heir or residuary de-visee.” If the question at issue in this case grew out *70of contract relations between the plaintiffs and the defendants, then it is quite clear, under all the authorities, that the plaintiffs could not take advantage of the want of power in defendants to take and hold property or to make contracts.
In the case of DeCamp v. Dobbins, 31 N. J. Eq. 690, Chief Justice Beasley uses this very appropriate language: “Nor can I assent to the other proposition that if, as the contention assumes, this bequest is vio-lative of the law if carried into effect, none but the State can intervene. I find no warrant for such a doctrine, either in the legal principles belonging to the subject or in the adjudications. There can be no doubt that there are cases in which, when a corporation has acquired rights of property to an extent or in a manner unwarranted by its charter, no one but the public can have the right to complain. A grantor making title to a corporation might be estopped from questioning the effect of his own conveyance. So, a mere stranger could not question such a corporate title. But I have not observed any decision that asserts, when a title is created by devise which vests in a corporation, for its own use, a larger quantity of property than the laws authorize, that the heir at law has no right to make objection.”
We have, as herein indicated, given expression to our views upon the leading and controlling legal proposition disclosed by the record, which results in the conclusion that neither of the defendant corporations, under the Constitution of this State, was capable of taking title to the property under and by virtue of the will of Asa J. Fender fox the purposes therein mentioned, and that the plaintiffs, as the only surviving heirs of Asa J. Fender, had the right in this action to raise the question of title to the property as between them and the defendant corporations, and that in doing so they did not infringe upon the right of the sovereign State to question the legality of the defendant’s cor*71porate existence. "With, these conclusions the judgment of the trial court should be affirmed,'and it is so ordered.
All concur.